IN THE
TENTH COURT OF APPEALS
 

No. 10-99-169-CV
 
     FRISCO DEVELOPMENT CORPORATION,
     MINI-MASTER COMMUNITIES, INC., AND
     KENNETH M. GOOD,
                                                                              Appellants
     v.

     HOPE ENTERPRISES, LTD., HIP, L.L.C., 
     GROVER H. HOPE,
                                                                              Appellees
 

From the Probate Court
Denton County, Texas
Trial Court #GC-96-00517-C
                                                                                                                

O P I N I O N
                                                                                                                

      Frisco Development Corporation, Mini-Master Communities, Incorporated, and Kenneth
Good appealed from a take-nothing judgment rendered in favor of Hope Enterprises.  However,
the parties have filed an “Agreed Joint Motion to Voluntarily Dismiss Appeal With Prejudice.” 
They state that a settlement agreement has been reached and ask that we dismiss this appeal with
costs assessed against the party incurring them. 
      In relevant portion, Rule 42.1 of the Texas Rules of Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  in accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; or
(2)  in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no party may be prevented from seeking any
relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1(a). 
      The motion is signed by attorneys for both parties.  Accordingly, we dismiss the appeal.  Id.
43.2(f).  Costs are taxed against the party incurring same.
 
                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed
Opinion delivered and filed December 22, 1999
Do not publish